Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/25/2022 has been entered.

DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 22-45, as filed 04/28/2022, are currently pending and have been considered below.
Priority is generally acknowledged to 62/743,819 which was filed 10/10/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Objections
Claims 38-45 are objected to because of the following informalities.  The claims do not include any reference to anesthesia as in the other claims. Applicant states that this is a “clerical mistake” and that the claims should have been interpreted as including anesthesia. Remarks from 04/28/2022 page 17. This clerical mistake was not corrected in the last claim amendments.
Appropriate correction or clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations data input component and user interface component has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “component” coupled with functional language (i.e., “data input” and “user interface”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 22-45 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The term “data input component” is described in the specification par. [0069] as a computer having one or more processors and tangible computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such tangible computer-readable media can be any available media that can be accessed by a general-purpose or special-purpose computer. The one or more processors can be, but are not limited to, a central processing unit (CPU), a hardware microprocessor, a multi-core processor, a single core processor, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a digital signal processor (DSP), or other similar processing device capable of executing any type of instructions, algorithms, or software for controlling the operation of AIMS component 202 and the constituent components thereof.
The term “user interface component” is described in the specification par. [0123] as UI component 410 may be any device or system that is operable to: generate a trends diagram instruction based on user interface instructions; and enable selection of image data. UI component 410 may include one or more layers including a human-machine interface (HMI) machines with physical input hardware such as keyboards, mice, game pads and output hardware such as computer monitors, speakers, and printers. Additional UI layers in UI component 410 may interact with one or more human senses, including tactile UI (touch), visual UI (sight), and auditory UI (sound).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22-45 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A method for displaying a plurality of patient laboratory test data of a patient, the method comprising: 
receiving over a communication channel, using a data input component, the plurality of patient laboratory test data during a procedure including anesthesia care, the plurality of patient laboratory test data including operative care information acquired during the anesthesia care and at least one of: a set of first patient laboratory test data received from a first data provider and a set of second patient laboratory test data received from a second data provider; 
displaying, using a display interface, one or more fishbone diagrams, each of the one of more full-sized fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data; and 
upon receiving an instruction from a user via a user interface component, concurrently displaying in full size with the patient laboratory data in the one or more full-sized fishbone diagrams a set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized step can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like displaying using a user interface, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the display interface language, displaying one or more fishbone diagrams encompasses a mental process of the user because it could be performed with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claims recite certain methods of organizing human activity, namely, patient monitoring.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 23-29, 31-37, and 39-45, reciting particular aspects of the fishbone diagrams that may be performed in the mind or with pen and paper but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of displaying with a display interface which amounts to invoking computers as a tool to perform the abstract idea (i.e., drawing the fishbone diagram with a computer rather than with pen and paper), see applicant’s specification par. [0071] and MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a data interface for receiving various patient laboratory test data which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23-29, 31-37, and 39-45 which add limitations which to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a data interface for receiving a plurality of patient laboratory test data, e.g., receiving or transmitting data over a network)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23-29, 31-37, and 39-45 which merely implement the abstract idea using computers as tools). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-45 are rejected under 35 U.S.C. 103 as being unpatentable over by Humphrys (USP App. Pub. No. 2015/0257716) in view of Linthicum (USP App. Pub. No. 2010/0131883) and Higgins (USP App. Pub. No. 2009/0054735).

The Examiner notes that the term “full-sized” does not appear in the Specification so it is interpreted under its broadest reasonable interpretation to include any size that is not collapsed or otherwise invisible. This is consistent with FIG. 5 of the Specification which shows fishbone graphs 506 concurrently displayed with other patient data 520.

Regarding claim 22, Humphrys discloses: A system for displaying a plurality of patient laboratory test data of a patient (S110 in FIG. 5), the system comprising: 
--a data input component for receiving the plurality of patient laboratory test data through a communication channel (par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”)… the plurality of patient laboratory test data including…at least one of: (i) set of first patient laboratory test data received from a first data provider (blood pressure 20 in FIG. 2) and (ii) a set of second patient laboratory test data received from a second data provider (temperature 12 in FIG. 2); 
--a display device configured to display one or more full-sized fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data (fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--a user interface component configured to receive an instruction from a user …upon receiving the instruction from the user via the user interface component, concurrently display in full size on the display device with the patient laboratory data in the one or more full-sized fishbone diagrams at least one of a first set of historical trend data of the first patient laboratory test data and a second set of historical trend data of the second patient laboratory test data, the displayed first set of historical trend data and the second set of historical trend data providing real-time feedback on treatment decisions (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]. This teaching is considered in light of the fishbone diagrams in Hymphrys that display patient laboratory information such as the information in FIGs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]).
Additionally it can be seen that each element is taught by either Humphrys or Linthicum. The display elements of Linthicum do not affect the normal functioning of the elements of the claim which are taught by Humphrys. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Linthicum with the teachings of Humphrys since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Humphrys and Linthicum do not expressly disclose, but Higgins teaches: [receiving data] during a procedure including anesthesia care…including patient care information acquired during the anesthesia care (“an anesthesiologist using such a portable computing device can potentially oversee administration and maintenance of anesthesia to multiple patients undergoing simultaneous or overlapping procedures. Specifically, because real-time vital sign information and/or video of a patient can be viewed by the anesthesiologist, and because alerts of potential problems associated with a patient's vital signs or administration of anesthesia to a patient can be immediately and automatically brought to the attention of the anesthesiologist,” par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys and Linthicum with the anesthesia context Higgins because this would allow providers to monitor patients in additional contexts and improve provider efficiency (see Higgins par. [0124]).
Additionally it can be seen that each element is taught by either Humphrys, Linthicum, or Higgins. The display elements of Higgins do not affect the normal functioning of the elements of the claim which are taught by Humphrys and Linthicum. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Higgins with the teachings of Humphrys and Linthicum since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Regarding claim 23, Humphrys further discloses: wherein the one or more fishbone diagrams include: first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter; and (second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 24, Humphrys further discloses wherein the one or more fishbone diagrams further include: a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter; and a second time associated with the most recently received value of the second measurable parameter (times in FIG. 3: 42 and 52) and a second unit of measure of the second measurable parameter (units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 25, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: when the most recently received value of the first measurable parameter was obtained, when the most recently received value of the first measurable parameter was measured, and when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and the second time associated with the most recently received value of the second measurable parameter includes at least one of: when the most recently received value of the second measurable parameter was obtained, when the most recently received value of the second measurable parameter was measured, and when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 26, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 22.

Regarding claim 27, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 22.

Regarding claim 28, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 29, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 22.

Regarding claim 30, Humphrys discloses: A method for displaying a plurality of patient laboratory test data of a patient (S110 in FIG. 5), the method comprising: 
--receiving over a communication channel, using a data input component, the plurality of patient laboratory test data… the plurality of patient laboratory test data including …at least one of: a set of first patient laboratory test data received from a first data provider and a set of second patient laboratory test data received from a second data provider(par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”; blood pressure 20 in FIG. 2; temperature 12 in FIG. 2); 
--displaying, using a display interface, one or more fishbone diagrams, each of the one or more full-sized fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data(fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--upon receiving an instruction from a user via a user interface component, concurrently displaying in full size with the patient laboratory data in the one or more full-sized fishbone diagrams a set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
Additionally it can be seen that each element is taught by either Humphrys, Linthicum, or Higgins. The display elements of Linthicum do not affect the normal functioning of the elements of the claim which are taught by Humphrys. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Linthicum with the teachings of Humphrys since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Humphrys and Linthicum do not expressly disclose, but Higgins teaches: [receiving data] during a procedure including anesthesia care…including patient care information acquired during the anesthesia care (“an anesthesiologist using such a portable computing device can potentially oversee administration and maintenance of anesthesia to multiple patients undergoing simultaneous or overlapping procedures. Specifically, because real-time vital sign information and/or video of a patient can be viewed by the anesthesiologist, and because alerts of potential problems associated with a patient's vital signs or administration of anesthesia to a patient can be immediately and automatically brought to the attention of the anesthesiologist,” par. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys and Linthicum with the anesthesia context Higgins because this would allow providers to monitor patients in additional contexts and improve provider efficiency (see Higgins par. [0124]).
Additionally it can be seen that each element is taught by either Humphrys, Linthicum, or Higgins. The display elements of Higgins do not affect the normal functioning of the elements of the claim which are taught by Humphrys and Linthicum. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Higgins with the teachings of Humphrys and Linthicum since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Regarding claim 31, Humphrys further discloses: wherein the one or more fishbone diagrams include: first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and (second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 32, Humphrys further discloses wherein the one or more fishbone diagrams further include: a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and a second time associated with the most recently received value of the second measurable parameter and a second unit of measure of the second measurable parameter (times in FIG. 3: 42 and 52; units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 33, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: when the most recently received value of the first measurable parameter was obtained, when the most recently received value of the first measurable parameter was measured, and (when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: when the most recently received value of the second measurable parameter was obtained, when the most recently received value of the second measurable parameter was measured, and when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 34, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 30.

Regarding claim 35, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 30.

Regarding claim 36, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 37, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 30.

Claims 38-45 are rejected with the same reasoning as claims 22-29 (respectively). The Examiner notes that this is an alternative ground of rejection made in light of arguments made in the Remarks filed 04/28/2022 suggesting that these claims inherently include or should otherwise be construed to comprise the anesthesia limitation of claim 22.

Claims 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over by Humphrys (USP App. Pub. No. 2015/0257716) in view of Linthicum (USP App. Pub. No. 2010/0131883).

Regarding claim 38, Humphrys discloses: A non-transitory computer readable recoding medium having stored thereon executable instructions, that when executed by a processor, cause a system for displaying a plurality of patient laboratory test data of a patient to perform a method comprising (par. [0036]): 
--receiving over a communication channel, using a data input component, the plurality of patient laboratory test data, the plurality of patient laboratory test data including at least one of: a set of first patient laboratory test data provided by a first data provider and a set of second patient laboratory test data received from a second data provider (par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”; blood pressure 20 in FIG. 2; temperature 12 in FIG. 2); 
--displaying, using a display interface, one or more fishbone diagrams, each of the one or more full-sized more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data (fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--upon receiving an instruction from a user via a user interface component, concurrently displaying in full size with the patient laboratory data in the one or more full-sized fishbone diagrams a set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]). 
Additionally it can be seen that each element is taught by either Humphrys or Linthicum. The display elements of Linthicum do not affect the normal functioning of the elements of the claim which are taught by Humphrys. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Linthicum with the teachings of Humphrys since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Regarding claim 39, Humphrys further discloses: wherein the one or more fishbone diagrams include: first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 40, Humphrys further discloses: wherein the one or more fishbone diagrams further include a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and a second time associated with the most recently received value of the second measurable parameter and a second unit of measure of the second measurable parameter (times in FIG. 3: 42 and 52; units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 41, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: when the most recently received value of the first measurable parameter was obtained, when the most recently received value of the first measurable parameter was measured, and when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: when the most recently received value of the second measurable parameter was obtained, when the most recently received value of the second measurable parameter was measured, and when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 42, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 38.

Regarding claim 43, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 38.

Regarding claim 44, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 45, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 38.


Response to arguments
Applicant's arguments filed 04/28/2022 have been fully considered and are discussed below. 
Regarding 112(f), Applicant “expressly traverses any assertion or implication that the phrases ‘user interface component,’ ‘display device,’ and ‘data input component’ are means-plus-function limitations.” Remarks page 11. The Examiner notes that the above 112(f) section is clarified to only mention the two components. Applicant has not provided any argument to rebut the findings above with respect to the two components, so the interpretations are maintained.
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention as a whole does not recite a mental process or method of organizing human activity (Step 2A Prong One) because the data is displayed immediately or in real-time during an anesthesia event and necessarily includes computer hardware. Remarks pages 12-14. Applicant attempts to refute this characterization by stating that the drawing a diagram using pen and paper is not mental process but a physical one. Remarks pages 13-14. This is not persuasive because mental processes encompass processes that "can be performed in the human mind, or by a human using a pen and paper." MPEP 2106.04(a)(2)(III). Applicant further argues that the Examiner failed to consider the claims as a whole and states, “The Office does not contest that the claim as a whole presents an integration of an allegedly abstract idea into a practical application.” Remarks page 15. The Examiner disagreed in the previous action and disagrees herein. This is not persuasive because Applicant fails to indicate elements of the claim invention that the Examiner failed to consider in the Step 2A analyses. 
Applicant additionally argues that the claimed invention integrates the judicial exception into a practical application (Step 2A Prong Two) by including an improvement to an existing technology, namely, “presentation of patient laboratory test data during a procedure including anesthesia care.” Remarks page 15. Rather than rebutting the Examiner’s previous assertion (incorporated herein) that the claimed invention fails improve upon computer technology as in Enfish, Applicant asserts that the improvement is to another technology. Remarks 15-16. MPEP 2106.05(a)(II) provides examples of inventions outside of computers that are eligible and ineligible as technological improvements. Applicant’s display of data during a procedure Is most closely analogous to “iii. Gathering and analyzing information using conventional techniques and displaying the result” because the claimed invention merely gathers data through a data input component, analyzes the data to indicate trends, and displays the data, so the invention does not improve another technology under MPEP 2106.05(a)(II).
Regarding the prior art rejections, Applicant states that Applicant “inadvertently forgot to amend claims 38-45 similarly to how claims 22-37 were amended” in the context of limiting the claimed to anesthesia care. Remarks page 17. However, if this was indeed a clerical error then it was not corrected in the current amendments because claims 38-45 still lack any explicit reference to anesthesia. The arguments regarding obviousness of these claims, e.g., pages 16-22, hinge on the anesthesia context. By yet again failing to include anesthesia limitations in claims 38-45 and yet again arguing that the anesthesia context is key to nonobviousness, Applicant appears to be either making another clerical error or arguing that the anesthesia context is inherent in claims 38-45. Two alternative obviousness rejections are made above to capture these possibilities and the possibility that claims 38-45 are indeed intended to have a broader scope than the other claims.
Applicant argues that neither Humphrys nor Linthicum teaches data presentation during anesthesia care. Remarks page 18. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Higgins is added to the combination to teach displaying the data in the context of anesthesia.
Applicant argues that the combination fails to teach “concurrently displaying in full size with the patient laboratory data in the one or more full-sized fishbone diagrams a set of historical trend data of the first patient laboratory test data and a set of historical trend data of the second patient laboratory test data.” Remarks page 20. This is because Applicant interprets the combination of Humphrys and Linthicum as displaying only one set of full-sized set of data at a time. Id. The Examiner is unable to locate in the instant Specification any usage of the terms “full” or “size,” so it is unclear how the sizing of the displays of the instant invention could be distinguished from the art. The broadest reasonable interpretation of “full-size” includes the displays of Humphrys and Linthicum because, for example, the displays in Humphrys FIG. 3 and Linthicum FIG. 6 could be displayed side-by-side (i.e., concurrently displayed) in non-collapsed form (i.e., full-size). 
Applicant’s representative is encouraged to call the Examiner to expedite the resolution of these issues.

Conclusion
The Imhoff et al. article, “Alarm algorithms in critical care monitoring,” is not relied upon for any rejections but is considered pertinent to the instant application. For example, Table 2 shows exemplary patient measurements that an anesthesiologist would monitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626